                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 TERRY LYNN KING,                                 )
                                                  )          CAPITAL CASE
         Plaintiff,                               )
                                                  )
 v.                                               )          NO. 3:18-cv-01234
                                                  )
 TONY PARKER, et al.,                             )          JUDGE CAMPBELL
                                                  )
         Defendants.                              )

                                              ORDER

       This matter is before the Court on Defendants’ motion to reconsider the recent Order

granting in part and denying in part both Plaintiff’s motion to compel and Defendants’ motion for

a protective order. (Doc. No. 110.)

       Defendants argue that there are only two distinct types of challenges to a method of

execution: (1) facial challenges, which turn on the execution protocol as written and to which other

practical details—like the participants’ actual practice in preparing for and carrying out an

execution—are irrelevant; and (2) “as-applied” challenges, which turn on the unique

characteristics of a plaintiff. (Id. at 4.) According to Defendants, this means that information

sought about the training and experience of execution team members and about the preparations

and procedures actually followed in past executions can effectively never be relevant or

discoverable in a method-of-execution case.

       The problem with Defendants’ position is that it would leave no path forward for

allegations that prison officials routinely handle the preparation and execution of a lethal injection

in a way that poses a substantial and avoidable risk of significant of harm, either in violation of

the written protocol or with regard to matters not sufficiently addressed by the protocol. They




   Case 3:18-cv-01234 Document 112 Filed 08/13/20 Page 1 of 3 PageID #: 5136
acknowledge in a footnote that a “pattern of recklessness” by prison officials in past executions

“might be constitutionally cognizable,” but conclude—without any discussion—that “Plaintiff’s

allegations do not meet these standards.” (Id. at 5 n.1.) They do not even identify the pertinent

allegations.

       Plaintiff alleges a number of facts about Defendants’ actual practices in his Amended

Complaint. He alleges that the execution team is not trained in the proper use and intravenous

injection of compounded drugs and does not have substantial experience in injection of doses in

the volume required by the protocol. (Doc. No. 51 at 112.) He alleges that Defendants have not

prepared for the likelihood of an inmate’s experiencing a paradoxical effect from midazolam

during the execution. (Id. at 123-24.) He alleges that Defendants failed to prepare a second dose

of midazolam as required by the protocol during a recent execution. (Id. at 125.) He alleges that

Defendants have failed to ensure proper inventories of execution drugs and have stored expired

execution drugs at the prison. (Id. at 125.) He alleges that Defendants failed to maintain records

ensuring the safe transportation and storage of the drugs used in a previous execution. (Id. at 126.)

And he alleges that the execution team has injected execution drugs during practice sessions and

a previous execution at such a rapid rate that it increases the risk of painful complications. (Id. at

128.) Plaintiff alleges that all of these facts are either contrary to or simply not addressed by the

written protocol and that they all contribute to a risk of avoidable harm during the execution. In

the absence of any substantive argument otherwise from Defendants, those allegations warrant

further development.

       Defendants’ motion to reconsider does not rely on an intervening change in law or new

evidence. Therefore, reconsideration would only be warranted if it is necessary “to correct a clear

error or prevent manifest injustice.” Rodriguez v. Tennessee Laborers Health & Welfare Fund, 89


                                                  2

   Case 3:18-cv-01234 Document 112 Filed 08/13/20 Page 2 of 3 PageID #: 5137
F. App’x 949, 959 (6th Cir. 2004). Defendants do not persuade the Court that such injustice is

present in this case.

        Accordingly, for the reasons set forth above and in the Court’s previous Memorandum

(Doc. No. 107), Defendants’ motion (Doc. No. 110) is DENIED.

        It is so ORDERED.




                                                  ____________________________________
                                                  WILLIAM L. CAMPBELL, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                              3

   Case 3:18-cv-01234 Document 112 Filed 08/13/20 Page 3 of 3 PageID #: 5138
